Case 2:19-cv-02336-PA-KS Document 20 Filed 04/30/19 Page 1of2 Page ID #:64

NAME, ADDRESS, AND TELEPHONE NUMBER OF ATTORNEY(S)
OR OF PARTY APPEARING IN PRO PER

Kenneth Gaugh, Esq
1963 Carson Street
Torrance, CA 90501
BAR #140695
kengaugh@sbcglobal.net
(310) 212-6252

(310) 533-1738 fax

ATTORNEY(S) FOR: Defendants

 

UNITED STATES DISTRICT COURT
CENTRAL DISTRICT OF CALIFORNIA

 

Antonio Fernandez

Plaintiff(s),

v.
Tan Trinh, Toan Trinh, Trinh Living Trust,
Moises Castaneda

Defendant(s)

CASE NUMBER:

2:19-cv-02336 PA KSx

 

 

CERTIFICATION AND NOTICE
OF INTERESTED PARTIES
(Local Rule 7.1-1)

 

TO: |THE COURT AND ALL PARTIES OF RECORD:

The undersigned, counsel of record for Tan Trinh, Toan Trinh, Trinh Living Trust and Moises Castaneda

 

or party appearing in pro per, certifies that the following listed party (or parties) may have a pecuniary interest in
the outcome of this case. These representations are made to enable the Court to evaluate possible disqualification

or recusal.

(List the names of all such parties and identify their connection and interest. Use additional sheet if necessary.)

PARTY
Antonio Fernandez
Tan Trinh
Toan Trinh

Moises Castaneda

4-29-19
Date Signature

 

CONNECTION / INTEREST
Plaintiff
Defendant and Property Owner
Defendant and Property Owner

Defendant and Business Owner

Q af
i

Attorney of record for (or name of party appearing in pro per):

Tan Trinh Toan Trinh Trinh Living Trust Moises Castaneda

 

 

CV-30 (05/13) NOTICE OF INTERESTED PARTIES

 
Case 2:19-cv-02336-PA-KS Document 20 Filed 04/30/19 Page 2 o0f2 Page ID #:65

 

 

SHORT TITLE CASE NUMBER
Antonio Fernandez v. Tan Trinh Et Al 2:19-cv-02336 PA KSx

 

 

 

DECLARATION OF MAILING

 

INSTRUCTIONS: Only a person who is age 18 years or older and not a party to this action can serve document
copies by mail. (Code Civ. Proc., § 1013a.) An unsigned copy of this Declaration of Mailing must be attached to
and mailed with the copies. After the copies are deposited in the mail, the person who mailed them must fill out and
sign this form attached as the last page of the originals for filing. (Code Civ. Proc., § 1013(b).) WARNING:
Falsifying this form can be a felony, punishable by imprisonment in state prison. (Pen. Code, §§ 118 & 126)

 

 

 

1. | am employed in, or a resident of, the county in which this mailing occurred, and not a party to this action. At the
time of mailing, | was at least 18 years of age or older,

2. | am readily familiar with the practice at the residence or business address shown below for collection and process-
ing of correspondence for mailing with the United States Postal Service, which causes it to be sealed and deposited
with said Postal Service with the postage prepaid the same day it is mailed or placed for collection and processing.

3. My [__] residence business address and telephone number are as follows:

 

ADDRESS TELEPHONE NUMBER
1963 Carson Street (310 ) 212-6252

 

 

 

CITY, STATE AND ZIP CODE
Torrance, CA 90501

 

 

4. | served the below document(s) on behalf of DefTan & Toan Trinh Moises Castaned_ (name of party)
by [| personally sealing and mailing with postage prepaid, placing for collection and mailing following ordinary
business practices, true copies to the addressed as shown, on the date and at the place shown, in envelope(s)
sealed, or to be sealed in the ordinary course of business, and addressed as follows:

Attn: Russell Handy, Esq
Center for Disability Access
9845 Erma Road, Suite 300
San Diego, CA 92196

 

 

DATE MAILED PLACE OF MAILING (City and state)
4-29-19 Torrance, CA

 

 

 

5. Exact title(s) of document(s) served: Notice of Interested Parties

 

 

! declare under penalty of perjury, under the laws of the State of California, that the foregoing is true and correct

 

 

 

DATED TYPE OR PRINT NAME OF PERSON WHO DID MAILING = OF PEBSON WHO DID MAILING
4-29-19 Kenneth Gaugh | “
ey

 

 

 

 

LACIV 143 (Rev. 09/08) DECLARATION OF MAILING A, Civ. Proc., § 1013
LASC Approved 03-04

 
